Citation Nr: 1432509	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 until October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development.  The development was completed and the file has been returned to the Board for adjudication.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDING OF FACT

The competent and credible evidence fails to establish that the Veteran's erectile dysfunction had its onset in service or was otherwise caused or aggravated by his active service or service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice regarding the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2009 of the criteria for service connection claims, including on a secondary basis, in addition to his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2010.  Nothing more was required.  


VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's identified and available service records, post-service VA treatment records, and Social Security disability records.  The Veteran also submitted statements and private treatment records in support of his claim.  No outstanding evidence has been identified.

The Board notes that the Veteran's service treatment records do not appear to be of record.  However, as he makes no allegation as to experiencing erectile dysfunction or sustaining any type of genitourinary injury in service, and actually claims the opposite, the service treatment records would be immaterial.  There is no prejudice in proceeding with an adjudication of the appeal.  

The Veteran underwent VA examinations regarding his claims in March 2010 (with an addendum opinion provided in April 2010 and July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board found the March 2010 examination inadequate to adjudicate the claims, this was cured by the adequacy of the July 2012 examination.  The July 2012 VA examination and resulting opinion obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, performed physical examinations, and provided a complete rationale for any conclusions rendered.  

The Veteran was also provided an opportunity to set forth his contentions during a hearing, which he declined.   

In July 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, and ordered that the RO obtain any outstanding treatment records and that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  The record reflects that the Veteran submitted social security disability records and underwent a VA examination in July 2012, as stated above, subsequent to the remand.  The Board is satisfied there has been substantial compliance with the April 2012 remand and the adjudication may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Moreover, as will be discussed below, the Veteran does not allege continuity of symptoms since service.

Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

While the Board recognizes that direct service connection must also be considered under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), in this instance, the record does not support and the Veteran does not contend that his erectile dysfunction began in service.  Such was explicitly stated at his 2012 VA examination.  He likewise makes no allegation that his diabetes mellitus is directly related to his active service.  Rather, the Veteran has consistently alleged that it is secondary to his service-connected diabetes mellitus, type II.  The Board will limit its analysis to secondary service connection.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with erectile dysfunction.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  Turning to crucial Wallin element (3), multiple treatment providers addressed the issue of a causal relationship between the claimed erectile dysfunction and the service-connected diabetes mellitus, type II.

Private treatment records from the Boice-Willis Clinic first show a diagnosis of erectile dysfunction in May 2001.  The Veteran was first prescribed Viagra for erectile dysfunction in September 2001. 

During a March 2010 VA examination, the Veteran reported that he was first diagnosed with erectile dysfunction in September 2001.  The Veteran acknowledged that he was taking blood pressure medications and was diagnosed with diabetes, both of which could contribute to erectile dysfunction.  The Veteran reported that he was diagnosed with diabetes in 1999.  Upon notification from the RO that the records show the Veteran was diagnosed with erectile dysfunction in 2001 and diabetes in 2003,  the examiner opined that "the erectile dysfunction is not caused by DM (diabetes mellitus) as it occurred before the onset of diabetes."  

A letter from Dr. S.W. notes that although the records indicate the Veteran began treatment for diabetes in 2003, the veteran "had hyperglycemia dating back prior to 2003 and even going as far back as 1999.  At the time, I would classify him as being prediabetic.  He was being managed at the time with diet control..."  He went on to note that diabetes can result in organ damage prior to the diagnosis of the disease.  Dr. S.W. opined that "his diabetes has a barring on his erectile dysfunction."    

During the July 2012 VA examination, the Veteran stated that "he was not diagnosed or treated for ED during service."  He also stated that he began having erectile dysfunction problems in 2001.  The Veteran was diagnosed with erectile dysfunction and the examiner indicated that the etiology is "low testosterone level."  The examiner opined that the erectile dysfunction "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The rationale was that the Veteran's medical records indicate his erectile dysfunction was diagnosed at least 2 years prior to the diagnosis of diabetes mellitus, type II.  The medical records also show that the Veteran was diagnosed with hypertension in 2001 and has been prescribed Exforge/HCTZ, which can cause erectile dysfunction as a side effect.  The examiner also opined that it was not as least as likely as not that the Veteran's erectile dysfunction was aggravated beyond its natural progression.  The rationale was that the medical records from 2001-2010 did not show any documentation of aggravation of erectile dysfunction due to diabetes and that the Veteran's low testosterone level is "a major contributing factor for ED."  The examiner also noted that the Veteran began taking Viagra in September 2001 and that as of July 2010, he was still taking Viagra as needed.

In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected diabetes mellitus, type II caused or aggravated his claimed erectile dysfunction weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

While the Board acknowledges the April 2010 statement from Dr. S.W. indicating that the Veteran's pre-diabetes mellitus has a "barring on his erectile dysfunction", the Board finds the opinion of the July 2012 examiner more probative.  This opinion was based on a thorough review and discussion of the entire claims file, a history as portrayed by the Veteran, and applicable medical literature.  The examiner also provided a detailed rationale to support his contentions.  Dr. S.W.'s statement is more conclusory and fails to acknowledge a potential relationship between the Veteran's hypertension and erectile dysfunction.  For example, Dr. S.W. did not address the Veteran's history of low testosterone or his use of anti-hypertensive medication, both which the VA examiner noted as being potential and more likely causes of the Veteran's erectile dysfunction.  The July 2012 VA examiner had the opportunity to review Dr. S.W.'s opinion and still found that it was less likely than not that there was a relationship between the Veteran's erectile dysfunction and his diabetes mellitus. 

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed erectile dysfunction and his service-connected diabetes mellitus, type II.  The Veteran is competent to report that he has problems maintaining an erection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's erectile dysfunction and diabetes mellitus, type II to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, while the Veteran is competent to describe symptoms of erectile dysfunction, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Therefore, the Board finds that the July 2012 opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus, type II.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


